                19-08250-rdd                   Doc 47   Filed 07/09/19
                                         Entered 07/09/19 14:31:10 Main Document
                                        Pg 1 of 2LLP
PAUL, WEISS, RIFKIND, W H A R T O N & GARRISON           MATTHEW W ABBOTT
                                                         EDWARD T ACKERMAN
                                                                            JONATHAN S KANTER
                                                                            BRAD S KARP
                                                         JACOB A ADLERSTEIN                                                                                              PATRICK N K A R S N I T Z
                                                                                                                            JUSTIN ANDERSON                              JOHN C KENNEDY
1 2 8 5 AVENUE OF THE AMERICAS                                U N I T 5 2 0 t F O R T U N E F I N A N C I A L CENTER        A L L A N J ARFFA                            BRIAN KIM
                                                                                                                            ROBERT A A T K I N S                         KYLE J K I M P L E R
NEW YORK, NEW YORK 1 0 0 1 9 - 6 0 6 4                                            5 DONC5SANHUAN 2 H O N G L U              DAVID J B A L L                              DAVID M K L E I N
                                                           CHAOYANG D I S T R I C T B E I J I N G 1 0 0 0 2 0 C H I N A     SCOTT A B A R S H A Y                        A L A N W KORNBERG
T E L E P H O N E (Z 1 2 ] 3 7 3 - 3 0 0 0                                                                                  PAUL M BASTA                                 D A N I E L J KRAMER
                                                                             T E L E P H O N E 186-IO1 5 8 2 8 - 6 3 0 0    JOHN F BAUGHMAN                              DAVID K L A K H D H I R
                                                                                                                            J STEVEN BAUGHMAN                            JOHN E LANGE
L L O Y D K GARRISON i i 9 4 6 - ! 9 9 I i                                                                                  L Y N N B BAYARD                             GREGORY F L A U F E R
                                                              HONG KONG C L U B B U I L D I N G I 2 T H FLOOR               CRAIG A B E N S O N                          BRIAN C LAVIN
R A N D O L P H E PAUL ( 1 9 4 6 - 1 9 5 6 *                                                                                M I T C H E L L L BERG                       XIAOYU GREG L I U
                                                                           3 A C H A T E R R O A D CENTRAL                  M A R K S BERGMAN
SIMON H RiPKIND         t1950-t99Si                                                                                         DAVID M B E R N i C K                        LORETTA E LYNCH
LOUIS S WEISS           (1927-19501                                                              HONG KONG                  JOSEPH J BIAL                                JEFFREY D M A R E L L
                                                                                                                            BRUCE B1RENBOIM                              MARCO V MASOTTI
JOHN F WHARTON         ( I 9 2 7 - t 977)                                       TELEPHONE <852i 2 6 4 6 - 0 3 0 0           H CHRISTOPHER BOEHNING                       DAVID W MAYO
                                                                                                                            ANGELO BONVINO                               E L I Z A B E T H R MCCOLM
                                                                                                                            ROBERT B R i T T O N                         ALVARO M E M B R I L L E R A
                                                                                                   ALDER CASTLE             DAVID W B R O W N                            MARK F M E N D E L S O H N
                                                                                                                            SUSANNA M BUERGEL                            C L A U D I N E MERED1TH-GOUJON
                                                                                                tO N O B L E STREET         PATRICKS CAMPBELL*                           WILLIAM B MICHAEL
                                                                     L O N D O N EC2V 7 J U U N I T E D K I N G D O M       J E S S I C A S CAREY                        JUDIE NG SHORTELL*
                                                                                                                            DAVID C A R M O N A                          C A T H E R I N E NYARADY
                                                                              T E L E P H O N E <44 2 0 . 7 3 6 7 I 6 0 0   JEANETTE K CHAN                              JANE B O BRIEN
W R I T E R S DIRECT D I A L N U M B E R                                                                                    GEOFFREY R C H E P I G A                     A L E X YOUNG K O H
                                                                                                                            ELLEN N CHING                                BRAD R O K U N
                                                                               FUKOKU SEIMEI BUILDING                       WILLIAM A CLAREMAN                           K E L L E Y D PARKER
        (212)373-3215                                                      2-2 U C H I S A I W A I C H O 2 - C H O M E
                                                                                                                            LEWIS R CLAYTON
                                                                                                                            YAHONNES CLEARY
                                                                                                                                                                         L I N D S A Y B PARKS
                                                                                                                                                                         VALERIE E RADWANER
                                                                                                                            JAY C O H E N                                JEFFREY J RECHER
                                                                     CH1YODA-KU TOKYO IOO-OOI 1 J A P A N                   K E L L E Y A CORNISH                        C A R L L RE1SNER
W R I T E R ' S DIRECT F A C S I M I L E                                   TELEPHONE (81-3) 3 5 9 7 - 8 1 0 1               CHRISTOPHER J CUMMINGS                       LORIN L REiSNER
                                                                                                                            T H O M A S V DE L A B A S T I D E 111       WALTER G RICCIARDI
                                                                                                                            ARIEL J DECKELBAUM                           WALTER R1EMAN
        (212)492-0215                                                          TORONTO-DOMINION CENTRE
                                                                                                                            A L I C E B E L I S L E EATON
                                                                                                                            ANDREW J EHRLICH
                                                                                                                                                                         RICHARD A ROSEN
                                                                                                                                                                         A N D R E W N ROSENBERG
                                                                        7 7 KING STREET WEST, S U I T E 3 IOO               GREGORY A E 2 R I N G                        J U S T I N ROSENBERG
                                                                                                                            ROSS A F I E L D S T O N                     JACQUELINE P RUBIN
W R t T E R S DIRECT E-MAIL A D D R E S S                                                              PO BOX 226           BRAD J FINKELSTEIN
                                                                                                                            BRIAN P FINNEGAN                             CHARLES F "RICK' RULE*
                                                                                 TORONTO, ONTARIO MSK 1J3                   ROBERTO F1NZI                                R A P H A E L M RUSSO
        lclayton@paulweiss.com                                                    TELEPHONE (4 1 6J 504-0520                PETER E F I S C H
                                                                                                                            HARRIS F I S C H M A N
                                                                                                                                                                         ELIZABETH M SACKSTEDER
                                                                                                                                                                         JEFFREY D S A F E R S T E I N
                                                                                                                            MARTIN FLUMENBAUM                            JEFFREY B S A M U E L S
                                                                                                                            A N D R E W J FOLEY                          TERRY E S C H I M E K
                                                                                               2 0 0 1 K STREET N W         ANDREW J FORMAN*                             KENNETH M SCHNEIDER
                                                                                                                            H A R R I S B FRE1DUS                        ROBERTS SCHUMER
                                                                              W A S H I N G T O N DC 2 O 0 O 6 - I O 4 7    C H R I S T O P H E R D FREY                 J O H N M SCOTT
                                                                                 TELEPHONE (202. 223-7300                   M A N U E L S FREY                           BRIAN SCRIVANI
                                                                                                                            ANDREW L GAINES                              KANNON K SHANMUGAM*
                                                                                                                            KENNETH A GALLO                              DAVID R S I C U L A R
                                                                                                                            MICHAEL £ GERTZMAN                           A U D R A J SOLOWAY
                                                                       5 0 0 DELAWARE AVENUE SUITE 2 0 0                    A D A M M GIVERTZ                            SCOTT M SONTAG
                July 9, 2019                                                                POST O F F I C E BOX 3 2
                                                                              W I L M I N G T O N DE 1 9 8 9 9 - 0 0 3 2
                                                                                                                            SALVATORE G O G L I O R M E L L A
                                                                                                                            NEIL GOLDMAN
                                                                                                                            MATTHEW B GOLDSTEIN
                                                                                                                                                                         T A R U N M STEWART
                                                                                                                                                                         ERIC A L A N S T O N E
                                                                                                                                                                         A I D A N SYNNOTT
                                                                                                                            ROBERTO J GONZALEZ*                          RICHARD C T A R L O W E
                                                                                T E L E P H O N E 1302) 6 5 5 - 4 4 1 0     CATHERINE L GOODALL                          MONICA K T H U R M O N D
                                                                                                                            ERIC GOOD1S0N                                DANIEL J TOAL
                                                                                                                            C H A R L E S H GOOGE J R                    C O N R A D VAN L O G G E R E N B E R G
                                                                                                                            A N D R E W G GORDON                         LIZA M VELAZQUEZ
                                                                                                                            B R I A N S GRIEVE                           MICHAELVOGEL
                                                                                                                            UDI GROFMAN                                  RAMYJ WAHBEH
                                                                                                                            N I C H O L A S GROOMBR1DGE                  LAWRENCE G WEE
                                                                                                                            BRUCE A G U T E N P L A N                    THEODORE V W E L L S . JR
                                                                                                                            ALAN S HALPERIN                              LINDSEY L WIERSMA
                                                                                                                            CLAUDIA HAMMERMAN                            STEVEN J W I L L I A M S
                                                                                                                            BRIAN S HERMANN                              LAWRENCE I WITDORCHIC
                                                                                                                            MICHELE HIRSHMAN                             MARK B W L A Z L O
                BvECF                                                                                                       DAVIDS HUNTINGTON
                                                                                                                            AMRAN HUSSEIN
                                                                                                                            LORETTA A I P P O L I T O
                                                                                                                                                                         J U L I A TARVER MASON W O O D
                                                                                                                                                                         JENNIFER H W U
                                                                                                                            JAREN JANGHORBANI                            BETTY YAP*
                                                                                                                            BRIAN M JANSON                               J O R D A N E YARETT
                                                                                                                            JEH C JOHNSON                                KAYE N YOSHINO
                                                                                                                                                                         TONG Y U
                Honorable Robert D. Drain                                                                                   MEREDITH J KANE
                                                                                                                                                                         T R A C E Y A ZACCONE
                                                                                                                                                                         T A U R I E M ZEITZER
                                                                                                                                                                         T ROBERT Z O C H O W S K J . J R
                United States Bankruptcy Court
                                                                                                                            -NOl A D M l I T f D ID IHfc NfeW YORK HAS
                Southern District of New York
                300 Quarropas Street
                White Plains, NY 10601-4140

                         Sears Holdings Corp. et al v. Lampert et ah. Adversary Proceeding No. 19-8250 (RDD);
                                         In re Sears Holdings Corp., Case No. 18-23538 (RDD)

                Dear Judge Drain:

                                We represent plaintiffs in this adversary proceeding, and I write on behalf of all
                parties to request that the pretrial conference, originally scheduled for June 20, 2019 and
                subsequently adjourned without date at the Court's direction, be further adjourned pending a
                decision by the proposed Liquidating Trust Board on the selection of primary litigation counsel
                and the filing of an amended complaint (or a determination by plaintiffs not to amend).

                                On May 28, 2019, Debtors filed a Second Amended Joint Chapter 11 Plan [Dkt.
                No. 4041], pursuant to which, if the Plan is confirmed and upon its effective date, all of the
                Debtors' assets, including the causes of action asserted in this adversary proceeding, would be
                transferred to a Liquidating Trust.

                                As the Debtors' counsel advised the Court at the hearing on June 20, 2019, the
                Debtors and the Creditors' Committee have agreed to amend the Plan to provide, among other
                things, that the Liquidating Trust Board will consist of three representatives selected by the
                Creditors' Committee and the two members of the Debtors' Restructuring Subcommittee. The
  19-08250-rdd      Doc 47     Filed 07/09/19     Entered 07/09/19 14:31:10         Main Document
                                                 Pg 2 of 2
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
  Judge Robert D. Drain                                                                       2


  amendment provides that the Liquidation Trust Board after its formation, but before Plan
  confirmation, will select a Trustee and primary litigation counsel for the anticipated Liquidating
  Trust.

                  Counsel for plaintiffs have discussed with counsel for the Creditors' Committee
  potential amendments of the adversary complaint to add additional factual allegations, additional
  causes of action, and/or additional parties. We do not anticipate based upon these discussions
  that an amended complaint would add claims based upon transactions not at issue in the current
  complaint though, as noted, it may add additional claims and defendants with respect to the
  transactions already at issue. Counsel for plaintiffs and for the Creditors' Committee agree that
  the best interests of plaintiffs' estates and their creditors would be served by deferring the filing
  of an amended complaint until after the Liquidation Trust Board has selected a Trustee and
  primary litigation counsel.

                   In light of the anticipated filing of an amended complaint that may include
  additional claims and defendants, the parties respectfully request that (1) the date for defendants
  to move or answer in response to the operative complaint and (2) the pretrial conference both be
  adjourned without date until after plaintiffs have filed the amended complaint (or until after
  plaintiffs notify the Court and the defendants that they do not intend to amend the complaint
  before any motion practice). Once the amended complaint is filed (or plaintiffs state that they do
  not intend to amend before motion practice), the parties will promptly confer on a schedule for
  defendants' responses to the complaint and for a pretrial conference. They will then
  communicate to the Court regarding such schedule. A proposed Order providing for this
  adjournment and process is enclosed for the Court's consideration. Except as set forth herein, all
  parties reserve all rights.

                 Plaintiffs also wish to advise the Court that discovery is underway. Plaintiffs and
  defendants have served requests for documents; the parties have agreed on a deadline to
  exchange initial disclosures; and the parties anticipate serving additional party and nonparty
  discovery. The parties' respective positions about scheduling are set forth in the joint Rule 26(f)
  submission [Dkt. No. 34].

                 We thank the Court for its attention to this matter.

                                           Respectfully,



                                           LeWis R. Clayton


  Enclosure:

  Cc (w/encl.): All counsel (by ECF)
